Title: From Samuel Allyne Otis to John Quincy Adams, 21 November 1808
From: Otis, Samuel Allyne
To: Adams, John Quincy



Dear Sir
Washington Nov 21 1808

I enclose you certain communications from the Register Treay which I presume will meet your wishes in respect to settlement. Any farther attentions in my power you need make no reserves in commanding.
Mr Hillhouse moved a few days past for repeal of embargo laws. The day was occupied by him & Mr Lloyd, in favr of repeal, & by Gen. Smith against it. You can be at no loss to know how the question will go.
Yours respectfully
Sam A Otis